TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 11, 2018



                                      NO. 03-18-00291-CV


                                 Badger Tavern, L.P., Appellant

                                                 v.

           Glenn Hegar, Comptroller of Public Accounts of The State of Texas;
   and the Office of the Comptroller of Public Accounts of The State of Texas, Appellees




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on April 20, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s interlocutory order. Therefore, the Court reverses the trial court’s interlocutory order

and remands the case to the trial court for further proceedings. Appellees shall pay all costs

relating to this appeal, both in this Court and the court below.